Citation Nr: 1723517	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for scars of the arms, legs and chest.

2.  Entitlement to an increased evaluation for eczematous dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





DISMISSAL

The Veteran served from December 1985 to June 2006.

This case was previously before the Board.  At that time, the certified issue was service connection for the scars.  The issue was Remanded and the claim was granted.  Also, at that time, the record reflected that the dermatitis was rated as 10 percent disabling.  The issue had not been certified for appeal, but the Board found that there was an inter-relationship between the scars and the dermatitis, thus the issue was remanded.

On remand, the issue of entitlement to service connection for the scars was granted.  In addition, the issue of the evaluation for the dermatitis was granted the maximum schedular evaluation.  (Again, that issue had noit been certified.)

The issue that was before the Board was granted.  The issue that was raised at the hearing was granted the maximum benefit.  Nothing from the Veteran suggests any intent to appeal the favorable grants.  Nothing reflects recertification of the case to the Board.

The benefits sought have been granted and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


